-J>L))N

\OOO\]O\&!I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGIUEGOR W. SCOTT
United States Attorney FI L E D
TIMOTHY H. DELGADO

Assistant United States Attorney
501IStreet,Suite10-100 MAR 22 2019

Sacramento, CA 95 814 c\.em<. u.s. oasTch coun'r

Telephone: (916) 554-2700 EASTERN DlSTRiCT OF CAL|F n
Facslmlle: (916) 554-2900 ev OE we
""""""WW» 1

Attorneys for Plaintiff
United States of America

IN THE UNITED ’STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2119-MJ-OOl7-EFB
Plaintiff, ORDER TO UNSEAL COMPLAINT AND
UNSEAL CASE
v.

JASON SHAYNE GOOLSBY,

Defendant.

 

 

 

Upon application of the United States of America and good cause having been shown, the Court
hereby orders that the complaint and the case in the above-captioned matter be UNSEALED.
SO ORDERED.

,.

 

Dated: 15 /QQ ~{ Q w
7 }[Ic')rii. Deborah L. Barnes
United States Magistrate Judge

ORDER To UNSEAL CoMPLAINT AND UNSEAL CASE

 

